ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-107, concluding that MICHAEL JOSEPH BROWN of HADDONFIELD, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC, 1.4(b) (failure to communicate with client), RPC 1.16(d) (failure to protect a client’s interests on termination of the representation), and RPC 5.5(a) (unauthorized practice of law), and good cause appearing;
It is ORDERED that MICHAEL JOSEPH BROWN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.